
	
		III
		111th CONGRESS
		1st Session
		S. RES. 120
		IN THE SENATE OF THE UNITED STATES
		
			April 29, 2009
			Mr. Lieberman (for
			 himself and Mr. Dodd) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the Trinity College Bantams
		  for their 11th-straight College Squash Association Men’s Team
		  Championship.
	
	
		Whereas, on February 23, 2009, the Trinity College Bantams
			 defeated the Princeton University Tigers, 5 games to 4, in the final match of
			 the College Squash Association Men’s Team Championship tournament;
		Whereas the Bantams have won 11 national championships in
			 a row;
		Whereas the Bantams have won 202 straight matches, the
			 longest winning streak in collegiate sports history;
		Whereas junior Baset Chaudry, down 5–0 in the final game
			 with the match tied 4–4, rallied to score 9 straight points and clinch the
			 title for the Bantams;
		Whereas seniors Gustav Detter and Manek Mathur, junior
			 Baset Chaudry, sophomore Parth Sharma, and freshman Vikram Malholtra were named
			 to the College Squash Association All-America First Team, and sophomores Randy
			 Lim and Andre Vargas were named to the Second Team;
		Whereas, on March 1, 2009, junior Baset Chaudry won the
			 College Squash Association’s Men’s Individual Championship;
		Whereas the diverse roster of the Bantams, which includes
			 players from the United States, India, Jamaica, Pakistan, Sweden, Columbia, and
			 Malaysia, highlights the diversity of Trinity College and the commitment of
			 Trinity College to fostering cultural understanding;
		Whereas Coach Paul Assainte has earned acclaim from his
			 players for his role as coach and mentor and for underscoring the values of
			 humility and respect for one’s opponents and teammates; and
		Whereas each player, coach, and staff member of the
			 Trinity College Bantams demonstrates a strong commitment to the pursuit and
			 achievement of excellence: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 Trinity College Bantams for their historic 11th-straight College Squash
			 Association Men’s Team Championship; and
			(2)recognizes the
			 achievements of the players, coaches, students, and support staff who were
			 instrumental in the Bantams’ victory.
			
